DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 8, 11-15 and 21-22 are pending of which claims 1 and 14 are in independent form.  Claims 2 and 11-13 are objected to for minor informalities.  Claims 1-4, 8, 11-15 and 21-22 are rejected under 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 31 January 2022 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 102(a)(1) rejections of the claims have been fully considered in conjunction with the arguments and proposed amendments discussed during the Examiner Interview of 11 January 2022.  In light of the claim arguments and amendments Examiner conducted an updated prior art search and applied a new reference detailed in the rejection provided below.

Claim Objections
Claims 2 and 11-13 are objected to because of the following informalities:  The claims contain instances of the display unit which has been amended in independent claim 1 to remove the term unit.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oka U.S. Pub. No. 2014/0059079 (hereinafter “Oka”) in view of Hendrickson et al. U.S. Pub. No. 2016/0359993 (hereinafter “Henrickson”).
Regarding independent claim 1, Oka discloses:
An image processing device which displays at least a part of tag information assigned to images included in an image group on a display, the image processing device comprising a processor configured to:
obtain command inputs from a user…(Oka at paragraphs [0033], [0036] and [0038] discloses searching image attributes [i.e., tags] and Oka at paragraph [0093] discloses displaying a group of images with common keyword attributes or tags which is scrollable.  Examiner is of the position that Oka in the initial search and providing a scrollable display reads on the claim limitation reciting obtain command inputs from a user.  Further, Oka at Figure 3A provided below discloses displaying image keywords [i.e., tags].  While Applicant argues that the keyword tags of Figure 3A are not actually displayed but intended to be informative for a reader, Examiner disagrees and in the alternative draws Applicant’s attention to the secondary Henrickson reference which teaches twitter hashtags assigned to images.)

    PNG
    media_image1.png
    254
    509
    media_image1.png
    Greyscale


While Oka in paragraph [0038] discloses searching image keyword tags and  
Oka at paragraph [0039] discloses displaying a plurality of types of searchable tag or metadata information such as shooting mode information, focal length and map or GPS information, Oka does not disclose:
designate, as first selection tag information, tag information selected from the tag information displayed on the display according to a first command from the user…In other words, Oka does not disclose that the first command from the user is a selection of tag information that is already presented on a display, or initially displaying a plurality of images and assigned tags from which the user’s first action is to select a tag.
However, Hendrickson at paragraphs [0002] and [0034] teaches user content twitter images each comprising one or more hashtags that are searchable.
Both the Oka reference and the Hendrickson reference, in the sections cited by the Examiner, are in the field of endeavor of searching images using tags.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the entering of image keywords to perform an image search of metadata tags assigned to images as disclosed in Oka with the display and searchability of images and their corresponding hashtags as taught in Hendrickson to facilitate users in searching for user generated content associated with a particular topic based on a hashtag (See Hendrickson at paragraph [0002]).

the first selection tag information being a searching condition for searching for an image from the image group according to a condition other than an imaging timing, and the imaging timing being date and time when the image is captured (Oka at Figure 3A provided above illustrates a plurality of images being assigned the keyword tags of lunch and temple which are searchable by a user.  Additionally, Hendrickson at paragraph [0008] gives an example of a hashtag #scotus.)

extract first search images to which the first selection tag information are assigned from the image group; display at least a part of the first search images to which the first selection tag information are assigned, on the display, the first selection tag information being selected according to the first command from the user (Oka at Figure 3A provided above demonstrates extracting and displaying images assigned keyword tags designated by a user and Hendrickson at paragraphs [0002] and [0034] teaches selectable and displayed twitter images and hashtags.) 

While Oka at paragraphs [0007]-[0011] discloses files [i.e., images] containing a plurality of attributes such as keywords, time, geographic location and recognized persons recognized persons (See Oka at paragraphs [0005] and [0040] for face recognition), searching for an image using a plurality of attributes or keywords and returning an image matches at least one of the plurality of keywords or search conditions (See Oka at paragraph [0011]) and Examiner is of the position that Oka in disclosing returning an image that matches at least one search condition, both discloses an image containing a plurality of attributes that may be matched, and discloses an image being returned wherein not all of its attributes are matched and Oka at paragraph [0093] and Figure 3A provided above discloses a display in which returned images and their assigned keywords are displayed, Oka does not disclose:
display at least a part of the tag information assigned to the first search images to which the first selection tag information are assigned, on the display, the first selection tag information being selected according to the first command from the user, and the tag information assigned to the first search images and displayed on the display including non-selection tag information assigned to the first search images and not selected by the user in the first command.  In other words, Oka does not disclose displaying non-selected tag information of an image, and Applicant argues Oka does not disclose displaying tags at all.
However, Hendrickson at paragraphs [0002] and [0034] teaches user content twitter images each comprising one or more hashtags that are searchable.  Examiner is of the position that a twitter image may be assigned a plurality of hashtags.  When a user clicks on a hashtag, other tweets, including images, which are tagged with that same hashtag are displayed, along with their respective plurality of hashtags.  In support of Examiner’s position, and for illustrative purposes only, Examiner points to the NPL in that attached PTO-892 that is from the Twitter help center demonstrating that clicking on a hashtagged word in a tweet shows other tweets that include that hashtag, as well as other hashtags as the twitter hashtag recommends not using more that 2 hashtags per tweet.  The NPL demonstrates hashtags can be used for topic searching.

designate, as a designation search image, one first search image selected from the first search images displayed on the display according to a second command from the user; and 
display, as time-series images, the designation search image and at least a part of images which are included in the image group and captured earlier and later than an imaging timing of the designation search image in a sequence of time on the display according to a third command from the user in a case where the designation search image is designated (Oka at paragraph [0094] discloses in part, “As another operation in FIG. 6, when the user clicks one image, the image may be set to a selected state. When the jump button is then clicked, the main window may be scrolled, thereby displaying images with shooting dates/times before and after the shooting date/time of the selected image.”)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Oka discloses:
wherein the processor is further configured to:
sequentially display only one first search image captured earlier or later than the imaging timing of the designation search image from the first search images on the display unit in order of the first search images captured in a sequence of time from the imaging timing of the designation search image whenever the third command from the user is input after only the designation search image is displayed on the display unit (Oka at paragraph [0053] discloses displaying images in sorted chronological order.  Additionally, Oka at paragraph [0051] discloses in part, “The user can scroll the search result leftward by clicking a button 611, thereby sequentially displaying the thumbnails of the fifth image and subsequent images.”)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Oka discloses:
wherein the processor is further configured to:
designate, as a designation time-series image, one time-series image selected from the time-series images displayed on the display according to the second command from the user; and 
display only one image captured earlier or later than an imaging timing of the designation time-series image on the display from the image group in order of the images captured in a sequence of time from the imaging timing of the designation time-series image whenever the third command from the user is input after only the designation time-series image is displayed on the display in a case where the designation time-series image is designated (Examiner is of the position that images falling within the time period designated by a user at Oka at paragraph [0038] and sorted and displayed chronologically at Oka at paragraph [0053] are designated as time series images.   Oka at paragraph [0051] discloses sequentially scrolling images.  Additionally, Oka at paragraph [0093] discloses in part, “Note that when each of jump buttons 617 to 619 is clicked, an image with an earliest shooting date/time is automatically selected from images included in a corresponding search result and set as a reference, the main window of the application is scrolled, and images assigned keywords and images between them are displayed.”  Finally, Examiner gives very little patentable weight, unless further clarified, as to whether clicking a button to advance to the next image provides only a single image, or a plurality of thumbnails, Examiner is of the position that either would have been obvious to one of ordinary skill in the art.)

Regarding dependent claim 4, all of the particulars of claims 1-2 have been addressed above.  Additionally, Oka discloses:
wherein the processor is further configured to:
designate, as a designation time-series image, one time-series image selected from the time-series images displayed on the display according to the second command from the user; and
display only one image captured earlier or later than an imaging timing of the designation time-series image on the display from the image group in order of the images captured in a sequence of time from the imaging timing of the designation time-series image whenever the third command from the user is input after only the designation time-series image is displayed on the display in a case where the designation time-series image is designated (Oka at paragraph [0051] discloses a user clicking a button to sequentially scroll the chronologically sorted images.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Oka discloses:
wherein the processor is further configured to:
simultaneously designate second selection tag information selected from the tag information displayed on the display and assigned to the first search images according to the first command from the user in addition to the first selection tag information;
extract second search images to which the second selection tag information is assigned from the first search images;
display at least a part of the second search images on the display; and 
display at least a part of the tag information assigned to the second search images on the display.  (Oka at paragraph [0038] discloses in part, “In this example, a value of "20" minutes is input. This period represents an allowable period between a date/time when an image assigned a first keyword (Kw1) is shot and a date/time when an image assigned a second keyword (Kw2) is shot. For example, in the example shown in FIG. 2, an image assigned the second keyword "lunch" which has been shot within "20 minutes" after shooting an image assigned the first keyword "temple" is searched for.”  Examiner is interpreting Oka as cited above as refining a first keyword search with a second keyword and reading on the recited claim language.  Lastly, Oka at paragraph [0093] and Figure 3A provided above discloses displaying images assigned keywords.)

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Oka discloses:
 wherein the processor is further configured to;
simultaneously designate, as selection tag information, two or more tag information selected from the tag information displayed on the display according to the first command from the user;
extract, as search images, the images to which all the two or more selection tag information are assigned from the image group;
display at least a part of the search images on the display unit and 
display at least a part of the tag information assigned to the search images on the display unit (Oka at paragraph [0043] discloses in part, “The metadata are defined by a standard such as the Exif standard, and include, for example, a shooting date/time and camera parameters upon shooting (for example, focal length and zoom magnification), a rating (favorite rating), a keyword for an image search, comments, a thumbnail, and position information (GPS information) of a shooting location. As described above, it is possible to designate these pieces [i.e., two or more selection tag information] of information as search conditions.”  Additionally, Oka at paragraph [0010] discloses an image associated with a plurality of keywords.  Lastly, Oka at paragraph [0093] and Figure 3A provided above discloses displaying images assigned keywords.)

Regarding dependent claim 12, all of the particulars of claims 1-2 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 11. 

Regarding dependent claim 13, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 11. 

Regarding independent claim 14, while independent claim 14, a method claim, and independent claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 14 is rejected under the same rationale as claim 1.

Regarding dependent claim 15, all of the particulars of claim 14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Additionally, Oka discloses:
wherein the tag information is assigned to the images included in the image group, in advance (Oka at paragraph [0004] – [0005] discloses digital images being automatically assigned metadata such as keywords or GPS information [i.e., in advance].)

Regarding dependent claim 22, all of the particulars of claim 14 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154